Citation Nr: 0001705	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-06 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for irritable bowel 
syndrome, manifest by lactose intolerance.

4.  Entitlement to service connection for pes planus, with 
plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the claims as not well grounded.

The September 1996 rating decision also granted service 
connection for seborrheic dermatitis, and assigned a 
noncompensable (zero percent) disability rating.  The 
veteran's Notice of Disagreement also addressed his 
seborrheic dermatitis, contending that he was entitled to a 
compensable disability rating.  By a February 1998 Statement 
of the Case (which was issued to the veteran in March 1998), 
the RO granted a disability rating of 10 percent for the 
seborrheic dermatitis, effective October 30, 1997.  In his 
Substantive Appeal, the veteran stated that he was satisfied 
with this rating, and withdrew this issue from appeal.  
38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  The veteran does not have a current hearing loss 
disability pursuant to VA regulations.

2.  No competent medical evidence is on file to show that the 
veteran has a chronic sinusitis disability that was incurred 
in or aggravated by his period of active duty.

3.  The service medical records show that the veteran was 
treated for abdominal problems beginning in October 1989, and 
was ultimately diagnosed with lactose intolerance in 1990.

4.  An October 1997 VA general surgical consultation 
diagnosed, in part, irritable bowel syndrome since 1990; 
recurrent diarrhea, occasional blood on the toilet paper; 
lactose intolerance diagnosed, barium enema ordered.  The VA 
examiner who conducted this consultation noted that the 
veteran's claim folder had been reviewed.

5.  No competent medical evidence is on file which refutes 
the findings of the October 1997 VA general surgical 
consultation.

6.  The veteran's feet were clinically evaluated as normal on 
his March 1970 enlistment examination, and on a subsequent 
periodic examination conducted in March 1971.

7.  Pes planus was first noted on a March 1975 periodic 
examination.

8.  The service medical records show that the veteran 
received treatment for pes planus with plantar fasciitis in 
1993, for which he was prescribed orthotics/arch supports.

9.  The evidence shows that the veteran continues to use arch 
supports to relieve and/or prevent foot discomfort.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.385 (1999).

2.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

3.  Irritable bowel syndrome, manifest by lactose 
intolerance, was incurred in the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.303 (1999).

4.  Pes planus with plantar fasciitis was aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1111, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

I.  Hearing Loss

Background.  The veteran's ears were clinically evaluated as 
normal on his March 1970 enlistment examination, and on 
subsequent periodic service examinations conducted in March 
1971, March 1975, March 1979, September 1983, February 1988, 
and May 1994.  Further, on Reports of Medical History dated 
in March 1970, March 1971, and September 1983, the veteran 
reported that he had never experienced hearing loss.

On the March 1970 enlistment examination, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
-5
-5
5
15
--
LEFT
5
5
-5
-5
0
--

On the March 1971 periodic examination, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
5
5
15
15
15
LEFT
10
5
5
10
10
35

On the March 1975 periodic examination, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
0
5
15
25
20
LEFT
10
10
5
5
10
10

On the March 1979 periodic examination, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
5
5
5
LEFT
5
5
0
5
5
5

On the September 1983 periodic examination, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
0
10
15
10
20
LEFT
0
0
0
5
10
5

On the February 1988 periodic examination, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
10
0
0
10
0
LEFT
5
10
10
0
15
0

On the May 1994 periodic examination, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
30
LEFT
15
5
0
15
5
5

Further, it was specifically noted on the May 1994 
examination that the veteran had mild high frequency hearing 
loss of the right ear at 6000 Hertz.

The service medical records show no treatment for hearing 
problems during the veteran's period of active duty.

The veteran's claim of entitlement to service connection for 
hearing loss, among other things, was received by the RO in 
August 1996.  In a September 1996 rating decision, the RO 
denied the claim as not well grounded.  The RO found that the 
evidence did not show that the veteran had hearing loss per 
VA criteria.

The veteran appealed the above decision to the Board. 

The veteran subsequently underwent a VA general medical 
examination in October 1997, which included an audiological 
evaluation.  At the audiological evaluation, it was noted 
that the veteran was uncertain about his hearing 
difficulties.  He reported familial hearing loss in that both 
of his parents had hearing loss.  Additionally, he denied ear 
surgeries, severe head injury, dizzy spells, Agent Orange or 
nuclear radiation exposure during his military service.  His 
noise history included exposure to aircraft noise, 
communications noise, and loud concert noises.  Further, the 
veteran reported bilateral, periodic tinnitus of unknown 
origin or duration.

The audiological evaluation, itself, revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
0
0
10
15
6
LEFT
5
-5
0
15
25
8

Speech recognition scores were 100 percent for the right ear, 
and 98 percent for the left ear.  The examiner stated that 
the results of the audiological evaluation showed that the 
veteran's hearing was within normal limits in the right ear, 
and within normal limits thru 4000 Hertz for the left ear.  
Also, it was stated that interest consistency was judged to 
be good in both ears.

It is noted that a VA general surgical consultation was also 
obtained concerning the veteran in October 1997.  However, 
this consultation made no pertinent findings concerning the 
veteran's hearing loss claim.

Following the above VA examination, the RO confirmed and 
continued the denial of service connection for hearing loss 
in the February 1998 Statement of the Case.

In his May 1998 Substantive Appeal, the veteran contended, in 
part, that a thorough review of his records showed that his 
hearing ability fluctuated throughout his military service.  
Although he acknowledged that the VA examination indicated 
hearing levels that were quite good, he believed that the 
slight "decrease" was attributable to his extensive 
military career.  He also noted that his last periodic 
service examination indicated hearing loss at 6000 Hertz.  
The veteran asserted that this was the result of a gradual 
change over a long period.  As a result, he obviously adapted 
to his hearing loss without ever realizing that there was a 
loss.  Since this occurred during his military service, he 
contended that it should be service connected.


Legal Criteria.  In addition to the rules of service 
connection cited above, service connection may also be 
established for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
hearing loss is not well grounded.

The Board notes that the March 1971 periodic examination did 
indicate some degree of hearing loss for the left ear, 
pursuant to Hensley, supra.  Similarly, the March 1971 and 
May 1994 periodic examinations indicated some degree of 
hearing loss for the right ear.  Nevertheless, the veteran 
was not shown to have a current hearing loss disability 
pursuant to 38 C.F.R. § 3.385 either during service, or on 
the VA audiological evaluation conducted in October 1997.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

As both the Caluza and Savage tests for well groundedness 
require medical evidence of a current disability, the Board 
finds that the veteran's claim is not well grounded and must 
be denied.  Since the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Sinusitis

Background.  The veteran's sinuses were clinically evaluated 
as normal on his March 1970 enlistment examination, and on 
subsequent periodic service examinations conducted in March 
1971, March 1975, March 1979, September 1983, February 1988, 
and May 1994.  Moreover, on Reports of Medical History dated 
in March 1970, March 1971, and September 1983, the veteran 
reported that he had never experienced sinusitis.

With respect to treatment for sinus problems, the service 
medical records show that the veteran was treated for an 
upper respiratory infection in November 1974.  In August 
1978, he was assessed with viral versus bacteria (BACT) 
pharyngitis.  He was treated for an upper respiratory 
infection again in March 1979, probably viral with mild 
bronchitis.  In July 1985, the veteran complained of right 
sided headaches, sinus, and sore throat.  Assessment was 
rhinitis/sinusitis.  Dental treatment records from July 1992 
note a medical history of possible strep throat, resolving.  
In June 1993, the veteran was assessed with pharyngitis.  
Then, in April 1994, the veteran complained, in part, of 
sinus pain, nasal congestion, and right maxillary fullness.  
The assessment was of viral syndrome.  

Nothing in the service medical records states that the 
veteran had a chronic sinusitis disability during his period 
of active duty.

The veteran's claim of entitlement to service connection for 
sinusitis, among other things, was received by the RO in 
August 1996.  In a September 1996 rating decision, the RO 
denied the claim as not well grounded.  The RO found that the 
service medical records were negative for evidence of 
treatment during service.  Further, there was no indications 
of any residual disability due to sinusitis at the time of 
the separation examination.

The veteran appealed the above decision to the Board.

As noted above, the veteran underwent a VA general medical 
examination in October 1997.  The examiner noted that the 
veteran's claims folder had been reviewed.  At this 
examination, the veteran reported, in part, that he had 
episodes of sinusitis during service, associated with nasal 
congestion, discharge, and pain in the sinuses, approximately 
once per year, usually associated with viral infection.  He 
also reported that some of those episodes did not require 
treatment with antibiotics.  Moreover, it was stated that the 
veteran had no history of allergic rhinitis and had never 
required allergy testing.  Additionally, there was no 
relationship of his sinusitis to either seasonal or 
environmental factors.  

On examination of the nose, sinuses, mouth, and throat, the 
examiner noted, in part, that the veteran had no interference 
with breathing through the nose, and no paranasal discharge.  
Further, there was no dyspnea at exertion or at rest.  The 
examiner also noted that the veteran did not have chronic 
pain or headaches, and that the veteran only developed pain 
in the maxillary sinus area when there was an "acute" 
episode that occurred with the frequency of approximately one 
per year.  The examiner also found that there was no nasal 
obstruction, and that the sinuses were not tender.

Following examination of the veteran, the examiner diagnosed, 
among other things, sinusitis, usually in association with 
virus infections occurring with a frequency of one per year.  
The examiner also stated that the veteran had no history to 
suggest an allergic rhinitis.  

VA X-rays were also taken of the veteran's sinuses in October 
1997.  These X-rays revealed no evidence of sinusitis.

A VA general surgical consultation was also obtained in 
October 1997.  However, this consultation made no pertinent 
findings concerning the veteran's sinusitis claim.

In the February 1998 Statement of the Case, the RO confirmed 
and continued the denial of service connection for sinusitis 
as not well grounded.  The RO found, in part, that there was 
no evidence of maxillary sinusitis showing a chronic 
disability subject to service connection.  It was 
specifically noted that the veteran reported at the VA 
examination that he usually get "sinusitis" once a year 
associated with a viral infection.  The RO stated that viral 
infections in themselves were acute conditions which resolved 
with treatment, and that symptoms associated with these 
periods of infections were not considered chronic.  
Therefore, it was not subject to service connection.

In his May 1998 Substantive Appeal, the veteran contended 
that while the VA examiner noted that the condition may have 
been the result of viral infections, he (the veteran) 
strongly believed that he developed sinusitis over a lengthy 
military career.  The veteran emphasized that he had a 
history and tendency of seldom seeking medical attention for 
conditions.  However, when he did seek treatment, the 
conditions were of sufficient severity to warrant medical 
treatment.  The veteran also asserted that there were 
numerous notations of clearly diagnosed sinusitis in the 
record.  He also noted that there was a specific instance 
where he even sought and received a dental evaluation and 
treatment for a condition that turned out to be sinusitis.  
The veteran reported that the pain was so severe and intense 
that he believed that he had a severe dental problem.  
Furthermore, he noted that the sinusitis was treated with 
"Actifed" in that instance, which led to quick relief, but 
also to the unexpected side effect of a temporary (3-day) 
loss of voice.  Moreover, the veteran stated that, in 
general, the sinusitis had often been amenable to treatment 
by over-the-counter medications.  Nevertheless, the record 
still showed numerous diagnoses and treatments of sinusitis 
during his military service, which he believed clearly 
warranted a grant of service connection.


Analysis.  In the instant case, the Board finds that the 
claim of entitlement to service connection for sinusitis is 
not well grounded.

No competent medical evidence is on file that the veteran has 
a chronic sinusitis disability that was incurred in or 
aggravated by his period of active duty.  Granted, the 
service medical records confirm treatment for sinus problems 
during service.  However, the veteran's sinuses were 
clinically evaluated as normal on his March 1970 enlistment 
examination, and on subsequent periodic service examinations 
conducted in March 1971, March 1975, March 1979, September 
1983, February 1988, and May 1994.  Furthermore, the findings 
of the October 1997 VA general medical examination and the VA 
X-rays of the sinuses show no evidence that the veteran 
currently has sinusitis, or residuals thereof.  In fact, the 
VA examiner found that the veteran's past sinus problems were 
a component of "acute" viral infections that occurred, on 
average, approximately once a year.  As stated above, in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, supra; Rabideau, supra.

Even if the veteran currently had sinusitis, the Board finds 
that competent medical nexus evidence would be necessary to 
well ground the veteran's claim.  As mentioned above, while 
the veteran was treated for sinus problems during service, he 
was not diagnosed with a chronic sinusitis disability.  
Although the veteran, as a lay person, is qualified to 
describe the symptoms he experienced both during and since 
service, nothing on file shows that he has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  To the extent the veteran's 
statements, including his May 1998 Substantive Appeal, 
indicated continuity of symptomatology, it was held in Voerth 
v. West, 13 Vet. App. 117 (1999), that the holding in Savage 
does not eliminate the requirement of medical nexus evidence 
when a claimant alleges continuity of symptomatology.  
Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition 
and the putative continuous symptomatology.  No such 
competent medical opinion is on file.  Thus, the claim is not 
well grounded and must be denied.

The only evidence to support the claim are the veteran's own 
contentions.  As stated above, the evidence does not show 
that the veteran is qualified to render a medical opinion.  
Consequently, his contentions cannot well ground the claim.  
Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board finds that the 
veteran's claim is not well grounded and must be denied.  As 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert, supra.

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board finds that the RO has advised the 
veteran of the evidence necessary to well ground his hearing 
loss and sinusitis claims, and the veteran has not indicated 
the existence of any pertinent evidence that has not already 
been obtained or requested that would well-ground either of 
these claims.  McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 
1997); Epps, supra.

III.  Irritable Bowel Syndrome

Background.  The veteran's service medical records show 
treatment for gastroenteritis in January 1980, July 1980, and 
March 1987.  Beginning in October 1989, the veteran 
complained, in part, of diarrhea.  At the time, he was 
assessed with probable acute gastroenteritis.  However, by 
December 1989 it was opined that the veteran likely had a 
lactose disorder.  Lactose intolerance was confirmed by 
January 1990, as noted in the medical history section of 
dental treatment records.  Follow-up treatment for lactose 
intolerance was noted through at least April 1990.  

In August 1996, the veteran submitted a claim of entitlement 
to service connection for irritable bowel/lactose 
intolerance, among other things.  In a September 1996 rating 
decision, the RO denied the claim as not well grounded.  

The veteran appealed the above decision to the Board.  

As noted above, the veteran underwent a VA general medical 
examination in October 1997.  However, the examiner made no 
pertinent findings regarding irritable bowel syndrome and/or 
lactose intolerance.

The veteran also underwent a VA general surgical consultation 
in October 1997, in part for evaluation of his intestine and 
irritable bowel syndrome.  The examiner noted that the 
veteran's claims folder had been reviewed, and specifically 
noted treatment the veteran had received for abdominal 
problems in 1990, and was diagnosed with lactose intolerance.  
Regarding his current symptomatology, it was noted that the 
veteran had recurrent flare-ups, with lower abdominal 
cramping and pain, a large amount of gas, diarrhea, and loose 
stools for three to four times a day which occur about every 
three to four months.  The veteran also experienced 
occasional bleeding with these episodes.  However, it was 
noted that family history was negative for cancer of the 
colon.  Following examination of the veteran, the examiner 
diagnosed, in part, irritable bowel syndrome since 1990; 
recurrent diarrhea, occasional blood on the toilet paper; 
lactose intolerance diagnosed, barium enema ordered.

A colon barium enema was subsequently performed in November 
1997.  It was noted that barium and air were administered per 
rectum with filling to the sacrum.  There was spontaneous 
reflux into a normal appearing terminal ileum.  Also, it was 
noted that multiple smooth saccular subcentimeter "in size 
out pouches" were seen in the sigmoid colon and descending 
colon.  It was stated that these findings were consistent 
with diverticulosis.  Additionally, there was no evidence of 
diverticulitis.  Moreover, a subcentimeter filling defect was 
seen in the ascending colon near the hepatic flexure, 
consistent with polyp.  Overall impressions were 
diverticulosis, and colon polyp.

A December 1997 VA outpatient treatment record is also on 
file which shows that a colonoscopy was performed at that 
time.  Diagnostic impressions were small internal hemorrhoids 
and mild left sided diverticulosis.  Otherwise, normal 
colonoscopy.

In the February 1998 Statement of the Case, the RO confirmed 
and continued the denial of service connection for lactose 
intolerance, claimed as irritable colon syndrome, as not well 
grounded.  The RO found that lactose intolerance was not a 
chronic disease for which compensation may be payable, and 
that irritable bowel syndrome had not been diagnosed.  With 
respect to the VA examination, the RO found that the veteran 
had been diagnosed with irritable bowel syndrome based on the 
history provided by the veteran.  However, the RO stated that 
the objective history did support this conclusion.  
Furthermore, the RO noted that the barium enema showed 
diverticulosis, and that a subsequent flexible sigmoidoscopy 
revealed small internal hemorrhoids and a small section of 
diverticulosis.  The RO stated that diverticulosis was a 
congenital defect for which compensation was not payable, and 
that there was no evidence of diverticulitis.  In conclusion, 
the RO found that the claim remained not well grounded in the 
absence of a condition diagnosed in service for which 
compensation benefits may be paid.

In his May 1998 Substantive Appeal, the veteran emphasized 
that he had a history and tendency of seldom seeking medical 
attention for conditions, and that he often and frequently 
endured the condition until it passed.  However, when he did 
seek treatment, the conditions were of sufficient severity to 
warrant medical treatment.  The veteran asserted that his 
lactose intolerance was diagnosed in 1989, and summarized his 
in- and post-service problems.  He contended that the 
condition clearly arose, was diagnosed, and treated during 
his military service.  Unless exacerbated by diet, the 
condition was generally quiescent and could be managed with 
over-the-counter medications.  Nevertheless, the veteran 
sincerely believed that the condition should service-
connected, and could be evaluated as "irritable bowel 
syndrome."


Analysis.  In the instant case, the Board finds that the 
veteran has submitted a well grounded claim of entitlement to 
service connection for irritable bowel syndrome, manifest by 
lactose intolerance.  

The service medical records show that the veteran was treated 
for abdominal problems during service, and was diagnosed with 
lactose intolerance.  Further, the examiner who conducted the 
October 1997 VA general surgical consultation diagnosed the 
veteran with irritable bowel syndrome, and indicated that the 
disability began during the veteran's period of active duty.  
Therefore, the veteran's claim is well grounded.  Caluza at 
506.  

Adjudication of the veteran's claim of service connection for 
irritable bowel syndrome, manifest by lactose intolerance, 
does not end with the finding that the case is well-grounded.  
In determining that the veteran's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well-grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

As noted above, the RO found that the findings of the October 
1997 VA examiner were not entitled to probative value as it 
was based on the veteran's reported history, that was not 
supported by the objective history.  However, the VA examiner 
clearly stated that the veteran's claims folder had been 
reviewed.  Furthermore, the reported history of abdominal 
problems and a diagnosis of lactose intolerance in 1990 is 
consistent with the service medical records.  Also, the 
examiner's conducted an examination of the veteran prior to 
making his diagnosis.  Thus, the Board finds that the 
examiner had a sufficient foundation to diagnose the veteran 
as having irritable bowel syndrome, and relating this 
disability to the veteran's period of active duty.

Neither the Board nor the RO can reject medical evidence, or 
reach an opposite conclusion, based solely on their own 
unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  In the instant case, no competent medical 
evidence is on file which refutes the findings of the October 
1997 VA examiner.  For the reasons stated above, the Board 
has found that the examiner had a sufficient foundation to 
make his conclusions.  Based on the foregoing, and resolving 
reasonable doubt in favor of the claimant, the Board finds 
that the veteran is entitled to a grant of service connection 
for irritable bowel syndrome, manifest by lactose 
intolerance.  See 38 C.F.R. § 3.102.

IV.  Pes Planus

Background.  The veteran's feet were clinically evaluated as 
normal on his March 1970 enlistment examination, and his 
March 1971 periodic examination.  Also, on his March 1970 and 
March 1971 Reports of Medical History, the veteran reported 
that he had never experienced foot trouble.  However, the 
veteran's feet were clinically evaluated as abnormal on the 
March 1975 periodic examination because of flat feet.  The 
veteran's feet were clinically evaluated as normal on the 
periodic examinations conducted in March 1979, September 
1983, and February 1988.  Further, the veteran continued to 
state that he had not experienced foot trouble on his 
September 1983 Report of Medical History.  However, his feet 
were clinically evaluated as abnormal on his May 1994 
periodic examination because of symptomatic pes planus.

With respect to treatment for foot problems, the service 
medical records, in part, show treatment for blisters on both 
feet in July and September 1970, as well as athlete's foot in 
July 1971.  In January 1985, the veteran was diagnosed with 
plantar warts of the right foot.  These warts were removed in 
February 1985, and follow-up treatment was noted through at 
least May 1985, at which time it was stated that the 
condition was resolving.  He also had an ingrown toenail 
surgically removed in April 1985.  The service medical 
records show a recurrence of plantar warts/plantar verruca in 
March 1992, February 1993, and April 1993.  Also in April 
1993, the veteran was treated for pes planus of the left 
foot, with secondary plantar fasciitis.  X-rays were taken of 
the left foot in April 1993, which revealed no evidence of a 
heel spur.  However, there was a mild first metatarsus varus 
and hallux valgus, which it was stated could be indicative of 
early bunion formation.  Further, there was some sclerotic 
change at the base of the first and second metatarsals, which 
it was stated might be indicative of degenerative change or 
merely the normal variation of a metatarsal bone.  There were 
no other significant findings.  Overall impression was 
questionable degenerative change, as described above, at the 
based of the first and second metatarsals; and no heel spur 
identified.  He was subsequently prescribed arch 
supports/orthotics for his feet.  In June 1993, it was noted 
that the veteran was without complaints, and that the 
prescription had improved his condition.  Later in June 1993 
it was noted that the veteran had some complaints after a 
long drive.  In February 1994, he received treatment for 
plantar fasciitis and foot pain.  A March 1996 Report of 
Medical Assessment noted that the veteran intended to seek 
service-connection for, among other things, symptomatic pes 
planus (plantar fasciitis).  Moreover, a health care provider 
commented that the veteran had significant pes planus, and 
that there were multiple record entries for this condition.  

The veteran's claim of entitlement to service connection for 
pes planus, among other things, was received by the RO in 
August 1996.  In a September 1996 rating decision, the RO 
denied the claim as not well grounded.  The RO stated that 
pes planus was considered a congenital or developmental 
defect which was unrelated to military service and that there 
was no indication of an active condition.  Also, the RO found 
that there was no indication of aggravation of the condition 
beyond the natural progression.

The veteran appealed the above decision to the Board.

As noted above, the veteran underwent a VA general medical 
examination in October 1997.  However, the examiner made no 
pertinent findings regarding the pes planus claim.

The veteran also underwent a VA general surgical consultation 
in October 1997, in part for evaluation of his feet and 
bilateral pes planus.  This examiner noted that the veteran's 
claims folder had been reviewed, and specifically noted 
treatment the veteran had received for his feet in 1993.  It 
was noted that the veteran was given physical therapy and 
ultrasound treatments for the plantar fasciitis, all of which 
had helped considerably.  It was further noted that this had 
improved a great deal over the past two years.  Regarding 
current foot problems, the veteran reported that he had more 
difficulty with his left foot than he did with his right.  
Additionally, he reported that the had been given arch 
supports for his metatarsal arch, and that he still wore 
these supports which helped a great deal.  It was also noted 
that he jogged two miles several times a week, and had no 
severe discomfort in his feet as long as he wore his 
supports.  Following examination of the veteran, the examiner 
diagnosed, in part, pes planus and plantar fasciitis 
bilaterally, asymptomatic at the present time.  

Bilateral feet X-rays were also taken in October 1997.  These 
X-rays revealed calcification within the plantar soft tissues 
of one of the feet.  However, there was no evidence of 
fractures or dislocations.  Calcaneal enthesophytes were 
noted on the opposite foot.  Furthermore, it was stated that 
no pes planus deformities were seen.

In the February 1998 Statement of the Case, the RO confirmed 
and continued the denial of service connection for bilateral 
pes planus with plantar fasciitis as not well grounded.  The 
RO found that the evidence showed that the bilateral pes 
planus, with plantar fasciitis, existed prior to service and 
was not aggravated therein.  Specifically, the RO noted that 
the condition was a congenital defect which was not show to 
have been aggravated beyond normal progression in active 
military service.  After summarizing the results of the VA 
examination, the RO found that the claim remained not well 
grounded in the absence of evidence of a condition 
attributable to active military service.  

In his May 1998 Substantive Appeal, the veteran asserted that 
while the pes planus may be a congenital condition, he 
strongly disagreed with the finding that the plantar 
fasciitis preexisted service.  He contended that a medical 
condition utilizing the suffix "it is" was, by definition, 
an inflammation, and, therefore, did not exist prior to 
service.  Additionally, he contended that there was no 
indication, description, or other reference on his entrance 
examination to any condition that could be described as, or 
be seen as equivalent to "pes planus."  However, he did 
receive treatment for the condition after he entered military 
service, and described the circumstances thereof.  Among 
other things, the veteran emphasized that he had a long 
history of running, jogging and other activities placing some 
stress on his feet even prior to service.  Still, he did not 
have any foot problems until after he entered the military.  
He also stated that he continued to experience occasional 
foot pain.  Therefore, he contended that service connection 
was warranted for his pes planus with plantar fasciitis.


Analysis.  In the instant case, the Board finds that the 
claim of entitlement to service connection for pes planus, 
with plantar fasciitis, is well grounded.  Pes planus is a 
chronic condition, which the service medical records show 
diagnoses of and treatment for during the veteran's period of 
active duty.  Moreover, for the reasons stated below, the 
Board that the evidence shows that the pes planus increased 
in severity during the veteran's period of active duty.  
Thus, the Board finds that the claim is well grounded in that 
it is plausible and capable of substantiation.  Tirpak, 
supra; Murphy, supra; see also Savage, supra.

As stated above, adjudication of a claim for service 
connection does not end with the finding that the claim is 
well grounded.  In the adjudication that follows, the Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.

As noted above, the veteran's feet were clinically evaluated 
as normal on his March 1970 enlistment examination, and on 
the subsequent periodic examination conducted in March 1971.  
The veteran's pes planus was first noted on his March 1975 
periodic examination; i.e. "flat feet."  Thus, the Board 
finds that even if the veteran's pes planus preexisted 
service, the evidence shows that the condition was 
asymptomatic on his entry into active duty.  However, he was 
subsequently treated for problems associated with pes planus 
in 1993, for which he was prescribed orthotics/arch supports.  
Also, his pes planus was found to be symptomatic in March 
1994, and the March 1996 Report of Medical Assessment 
described the veteran's pes planus as "significant."  
Moreover, the October 1997 VA general surgical consultation 
shows that the veteran still uses arch supports to relieve 
and/or prevent foot discomfort.  This evidence supports a 
finding that the veteran's pes planus increased in severity 
during his period of active duty.

The Board acknowledges that the veteran's pes planus, with 
plantar fasciitis, was found to be asymptomatic at the 
October 1997 VA general surgical consultation.  Further, the 
October 1997 VA feet X-rays showed no pes planus deformities.  
However, this does not change the fact that the veteran 
continues to wear arch supports to relieve and/or prevent 
foot discomfort, and nothing on file shows that he had to use 
arch supports prior to military service.  Also, it is noted 
that the veteran has reported that he continues to experience 
occasional foot pain.  

No affirmative evidence is on file that the increase in the 
severity of the veteran's pes planus was due to the natural 
progression of the condition.  Resolving reasonable doubt in 
favor of the claimant, the Board finds that the veteran is 
entitled to a grant of service connection for pes planus with 
plantar fasciitis.







ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for irritable bowel 
syndrome, manifest by lactose intolerance, is granted.

Entitlement to service connection for pes planus, with 
plantar fasciitis, is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

